1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA             )   Case No. 73CR16435-GPC
                                           )
9                     Plaintiff,           )   JUDGMENT AND ORDER OF
                                           )   DISMISSAL OF INDICTMENT
10          v.                             )
                                           )
11    ALFREDO RUEZA ALATORRE,              )
                                           )
12                    Defendant.           )
                                           )
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above-entitled case be
16   dismissed.
17         IT IS SO ORDERED.
18         DATED: October 9, 2018
19
20
21
22
23
24
25
26
27
28
